From the outset this young woman plaintiff has been exposed to rough usage. The defendant's habits prevent him from treating a wife properly. Physical acts and long and oft repeated neglect to the point of lack of sufficient food finally culminated in her refusal to live longer with the defendant. Her decision seems justifiable, based on intolerable cruelty, as the cumulative effect of the foregoing. It is too bad the husband can't amend his ways because of his affection for the children. The photograph, showing the children and both parents, reflects a family circle that both parties even now should think of, for the sake of the children.
   The question as to them is even of a graver nature. I am sure they are now well provided for. If the mother were better able, financially, to care for them, I would gladly award her sole custody. She still needs time to readjust her life and her financial abilities. She is now dependent on war income. A long view must be taken. The defendant never properly provided for his family. The only way to obtain any assistance from him is under the present status. An institution is never as satisfactory as a private home. However, until the mother is more able, or the father defaults in his payments to the home at Cromwell, I award the custody of the children jointly to the plaintiff and the defendant with the understanding that the children shall remain at the Swedish Home at Cromwell, at the sole cost and charge of the defendant. This in no way is intended to cast any reflection on the character of the mother. She is to be pitied for her unfortunate lot, and may the time arrive when she may be in a position to successfully petition this court for her children. At this time alimony of $1 per year is awarded the plaintiff to preserve her rights, and a divorce with custody in pursuance of the foregoing.